FILED
                                 UNITED STATES DISTRICT COURT                                SEp 3 0 2010
                                 FOR THE DISTRICT OF COLUMBIA                          Clerk, U.S. District & Bankruptcy
                                                                                      ~ o u for the District of Columbia
                                                                                             a

    DIALLOBE A. McDOUGALD,                         )
                                                   )
                   Plaintiff,                      1
                                                   1
                                                   1       Civil Action No.
                                                   1
    UNITED STATES OF AMERICA, et al.,              )
                                                   )
                   Defendants.                     )

                                      MEMORANDUM OPINION

            This matter comes before the court on review of plaintiffs application to proceed in

    forma pauperis and pro se civil complaint. The application will be granted and the complaint

    will be dismissed.
I
            The Court has reviewed plaintiffs complaint, keeping in mind that complaints filed by

    pro se litigants are held to less stringent standards than those applied to formal pleadings drafted

    by lawyers. See Haines v. Kerner, 404 U.S. 5 19, 520 (1972). Even pro se litigants, however,

    must comply with the Federal Rules of Civil Procedure. Jarrell v. Tisch, 656 F. Supp. 237,239

    (D.D.C. 1987). Rule 8(a) of the Federal Rules of Civil Procedure requires that a complaint

    contain a short and plain statement of the grounds upon which the court's jurisdiction depends, a

    short and plain statement of the claim showing that the pleader is entitled to relief, and a demand

    for judgment for the relief the pleader seeks. Fed. R. Civ. P. 8(a). The purpose of the minimum

    standard of Rule 8 is to give fair notice to the defendants of the claim being asserted, sufficient to

    prepare a responsive answer, to prepare an adequate defense and to determine whether the

    doctrine of res judicata applies. Brown v. Califano, 75 F.R.D. 497,498 (D.D.C. 1977).